--------------------------------------------------------------------------------

EXHIBIT 10.4


FIRST AMENDMENT TO THE
EMPLOYMENT AGREEMENT
ENTERED INTO AS OF JUNE 1, 1999
BETWEEN
CARVER FEDERAL SAVINGS BANK
AND DEBORAH C. WRIGHT


Carver Federal Savings Bank, a federally chartered stock savings bank organized
and existing under the laws of the United States of America (the “Bank”) has
entered into an Employment Agreement as of June 1, 1999 (the “Agreement”) with
Deborah C. Wright (“Wright”), whereby Wright is employed as President and Chief
Executive Officer of the Bank.  The Bank and Wright now desire to amend the
Agreement by adding a Section 30 to comply with the provisions of the Capital
Purchase Program of the Troubled Asset Relief Program (“TARP”) of the Emergency
Economic Stabilization Act of 2008 to read as follows:


 
“30
Compliance with the Capital Purchase Program of the Troubled Asset Relief
Program (TARP).



Notwithstanding anything in this Agreement to the contrary, during the period
that the U.S. Department of Treasury (“Treasury”) holds a debt or equity
position in Carver Bancorp, Inc. (the “Company”) in connection with the Capital
Purchase Program, the Company shall be entitled to recover the amount of any
bonus or compensation credited or paid to any Participant under this Agreement
that is reasonably determined at any time by the Company to have been calculated
or based on materially inaccurate financial statements or other materially
inaccurate performance metric criteria.


No Participant may receive any payment under this Agreement during the period
that the Treasury holds a debt or equity position in the Company pursuant to the
Capital Purchase Program if the receipt of such payment alone or when added to
any other payment would cause such Participant to receive an “excess parachute
payment” within the meaning of Section 280G (and specifically giving effect to
subsection (e) thereof) of the Internal Revenue Code of 1986, as amended (the
“Section 280G limitation”).  The Company shall retain the final authority to
reduce or eliminate entirely any payouts pursuant to this Plan to give full
effect to the Section 280G limitation set forth in this paragraph.”


All other terms and conditions in the Agreement remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this First Amended
Employment Agreement as of the 14TH  day of January, 2009.


Carver Federal Savings Bank
             
By:
/s/
   
Mark A. Ricca
   
Executive Vice President, Chief Risk Officer and General Counsel
             
/s/
   
 Deborah C. Wright
 

 
 

--------------------------------------------------------------------------------